UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6594


ISAAC PATTERSON,

                Plaintiff - Appellant,

          v.

WILLIAM MUSE; KAREN D. BROWN; RITA J ANGELONE; MINOR F.
STONE; FREDERICK M QUAYLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:12-cv-00498-RAJ-TEM)


Submitted:   October 21, 2014             Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaac Patterson, Appellant Pro Se.   James Milburn Isaacs, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Isaac    Patterson   appeals   the    district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                         We

have     reviewed       the   record    and   find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Patterson v. Muse, No. 2:12-cv-00498-RAJ-TEM (E.D. Va.

Mar. 31, 2014).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented        in   the

materials      before    this   court   and   argument    would    not   aid     the

decisional process.



                                                                         AFFIRMED




                                         2